OPINION ON MOTION FOR REHEARING
In its motion for rehearing Appellant TMC Medical, Ltd. (“TMC”) raises three points of error. The first takes issue with this Court’s conclusion that the trial court had no jurisdiction to enjoin recourse to an eviction suit in the appropriate justice court by Appellee The Lasaters French Quarter Partnership.
TMC attempts to distinguish the circumstances in this case from those presented in McGlothlin v. KLiebert, 672 S.W.2d 231 (Tex.1984) and Housing Authority of the City of El Paso v. Yepez, 790 S.W.2d 730 (Tex.App.—El Paso 1990, writ dis’m w.o.j.), insofar as, in both of those cases, the challenged injunctions were directed to pending actions in a justice court, whereas, here, no action to evict TMC had yet been filed.
Though the distinction exists, it is irrelevant. This is not a case in which two courts have concurrent jurisdiction, and the first to take jurisdiction retains it to the exclusion of the other. McGlothlin ⅛ language respecting the “justice court’s exclusive jurisdiction” is a clear reference to such court’s unique competence to adjudicate eviction proceedings. Were TMC’s reading of McGlothlin accepted, on the other hand, the justice court could always be ousted of its exclusive jurisdiction by resort to a pre-emptive action for declaratory judgment in a court of record.
TMC additionally argues that our opinion is inconsistent with our previous opinion in Buttery v. Bush, 575 S.W.2d 144 (Tex.Civ.App.—Tyler 1979, writ ref'd, n.r.e.), which held that a judgment of eviction in a justice court is not res judicata of a declaratory judgment action on the validity of the identical lease. In fact, the Buttery opinion reinforces our conclusion that the two causes of action are separate and distinct, and that the overlapping subject matter of the two should not provide a justification for one court’s exercise of exclusive jurisdiction to override another’s.
TMC asserts that it is illogical that a court having jurisdiction to render a declaratory *792judgment lacks the authority to issue orders necessary to preserve the status quo pending final judgment. But that is the clear consequence of the holdings in the McGlothlin and Yepez cases, and such allocation of jurisdiction is not illogical inasmuch as the state’s jurisprudence includes the provision for an expeditious resolution of disputes going to immediate possession. We therefore overrule TMC’s first point of error.
TMC’s second and third points of error re-urge the objections to the trial court’s refusal to issue the requested injunction raised in their original submission. Insofar as we adhere to our original opinion regarding the trial court’s lack of jurisdiction to enter the requested order, we need not reach the issues presented in these last two points of error.
The motion for re-hearing is overruled.